Citation Nr: 0844141	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-36 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to June 
1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.  The veteran had been 
represented by an attorney, but that attorney withdrew her 
representation prior to the case being certified to the Board 
and the veteran currently represents himself.  
FINDING OF FACT

A chronic lumbar spine disability was not present in service, 
and did not manifest until many years after service, and is 
not otherwise related to service.


CONCLUSION OF LAW

Chronic lumbar spine disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1117, 1131, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated March and April 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
The March 2006 correspondence notified the veteran of the 
process by which disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a back 
disability because there is no evidence of chronic disability 
in service or for several years following service and only 
after intervening back trauma.  Thus, while there are current 
diagnoses of degenerative disc disease of the lumbar spine, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
of chronic back disability in service, and the first 
suggestion of chronic back disability many years after active 
duty that followed post service trauma to the back, relating 
current back disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  In the veteran's substantive 
appeal form he alleges treatment following discharge.  
However, the veteran was unable to provide a physician's name 
or locations of these records.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for a lumbar spine 
disability.  He contends that his current disability was 
caused by an injury he sustained during boot camp while 
playing football.  In order to establish direct service 
connection, three elements must be satisfied.  There must be 
medical evidence of a current disability; medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence linking the current disease 
or injury and the current disability.  See 38 C.F.R. § 3.303 
(2008); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

VA outpatient treatment records reveal that the veteran was 
seen for his back complaints beginning in August 2005.  At 
his initial visit, he reported excruciating pain in his lower 
back which he stated radiated into his right side.  The 
original assessment was lower lumbar back pain, and x-rays 
revealed degenerative disc disease at L2-3.  There is 
evidence of a current lumbar spine disability.  

The next element for consideration is that of an in-service 
incurrence.  The veteran's service treatment records from 
August 1976 to June 1977 have been reviewed.  His records 
reflect two treatments in September 1976 for back pain.  At 
that time, he reported a recurrent history of back pain for 
approximately two years, with new onset of pain starting 
about two weeks prior.  During examination, he did not 
exhibit pain or spasms, and x-rays were essentially normal.  
There were no reports of injury to the back in service and 
the veteran did not report any additional lumbar spine 
complaints.  

When seeking treatment in August 2005, the veteran stated he 
was carrying a piece of plywood about a month and a half 
prior when he felt a "ripping" in his lower back.  Lay 
statements found in medical records when medical treatment 
was being rendered may be afforded greater probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  His statements 
made contemporaneous to treatment are more credible than his 
later allegations made to support his claim for compensation.   

On review, the Board finds that the veteran's lumbar spine 
disability is not related to his active military service.  
Despite the evidence of in-service treatment for complaints 
of low back pain, it is clear that this was a continuation 
from low back pain that existed in the two years prior to 
service.  No underlying back disability was identified in 
service and there were no recurrences of the low back pain 
reported.  There must be medical evidence linking the current 
back disability to service.  The veteran contends in his 
substantive appeal form that he injured his back in boot camp 
while playing football.  However, when seeking treatment in-
service, he did not provide a football injury as the cause of 
his lower back pain.  He advised the treating physician that 
he suffered from recurrent back pain for approximately two 
years prior to service.

Current medical evidence shows that he has a lumbar spine 
disability, but does not relate his disability to service.  
The evidence shows that the veteran did not seek any 
treatment for his lumbar spine until August 2005, more than 
28 years post-service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The first showing of chronic back disability 
followed a significant lifting injury as reported in the VA 
treatment records.  The combination of the intervening injury 
and the long period following service before chronic 
disability was identified makes it highly improbable that any 
link of current disability to service could be made.  

In sum, the preponderance of the evidence is against a 
finding that the veteran's lumbar spine disability is 
causally related to his military service.  Thus, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Service connection for lumbar spine disability is denied.      


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


